 

ANDREW CUDDY
MANAGING ATTORNEY

eRe, ACUDDY @CUDDYLA WFIRM.COM
.
; DIRECT DIAL 315-370-2404

   

_ CUDDY LAW FIRM, PLLC
A eats

KEVIN MENDILLO

y} ASSOCIATE ATTORNEY

: : KMENDILLO@CUDDYLAWFIRM.COM
ig DIRECTDIAL 315-370-2408

 

Via ECF
lee 2
February 24, 2020 o <2 he | UALOREN
Hon. George B. Daniels “WNourne Nferer
United States District Judge fo June 3. fom arch IS
United States District Court ' <029 at 9-3 17, 20209
Southern District of New York am

Daniel Patrick Moynihan U.S. Courthouse J FY & :
500 Pearl Street AC, Ye Lon 4
New York, NY 10007-1312 a
Re: — B.T. et al. v. NYC DOE 1:19-cv-10895
Joint Letter Requesting Adjournment

Dear Judge Daniels,

The parties write jointly to request an adjournment of the initial conference scheduled for
March 11, 2020, at 9:30 a.m., to May 12, 2020, or a later date to be determined by the Court.
This is the first request for an adjournment.

This is an action for attorneys’ fees and related costs following two separate impartial due
process hearings pursuant to the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. §
1415. This is also an action pursuant to Title 42 of the United States Code, Section 1983 to
redress the denial to plaintiff by defendant of protected liberty interests and rights without due
process of law. On December 30, 2019, defendant was granted an extension of time until
February 24, 2020 to answer the complaint (Docket No. 8). On February 10, 2020, plaintiff filed
a first amended complaint (Docket No. 9) in order to include an action for attorneys’ fees and
enforcement of the remedies ordered in a second administrative impartial due process hearing.

The parties wish to continue to engage in settlement discussions, but counsel for
defendant requires additional time to investigate the implementation claims raised in the
amended complaint, and counsel for plaintiff requires additional time to provide time sheets and
billing records to defendant from the second administrative due process hearing. Plaintiff has
provided defendant with time sheets for both administrative and federal fees for the first
administrative due process hearing. An adjournment of the conference will allow the parties an

 

400 COLUMBUS AVENUE, SUITE 140S, VALHALLA, NEW YORK 10595 ¢ (315) 370-4020

 

 
opportunity to continue to explore settlement, which may obviate the need for further litigation
and limit the accrual of additional attorneys’ fees.

Accordingly, the parties respectfully request an adjournment of the initial pre-trial
conference from March 11, 2020, to May 12, 2020, or a later date to be determined by the Court.

Thank you for your consideration of this request.

Very truly yours,

s/ Kevin M. Mendillo
Attorney for Plaintiff

s/ Michael Pantalony
Attorney for Defendant

 

400 COLUMBUS AVENUE, SUITE 140S, VALHALLA, NEW YORK 10595 « (315) 370-4020

 
